United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2343
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Raymond A. Poitra,                      * District of North Dakota.
                                        *
            Appellant.                  * [UNPUBLISHED]
                                        *
                                   ___________

                             Submitted: May 7, 2004

                                 Filed: May 24, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Raymond A. Poitra pleaded guilty to charges relating to his embezzlement and
theft of funds from an Indian tribal organization owned by the Turtle Mountain Band
of Chippewa Indians. The district court1 sentenced him to 57 months imprisonment
and 2 years supervised release, and ordered restitution of $577,397. Poitra appeals.



      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
       The government moves to dismiss on the basis of an appeal waiver contained
in the plea agreement. Poitra’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), noting the appeal waiver and suggesting
that no appealable issues exist. Poitra has filed a pro se supplemental brief raising
issues related to his counsel’s effectiveness and the validity of his guilty plea.

       We enforce the appeal waiver and grant the government’s motion to dismiss
this appeal. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc),
cert. denied, 124 S. Ct. 501 (2003). Having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues falling
outside the scope of the appeal waiver. Accordingly, we grant counsel’s motion to
withdraw.
                         ______________________________




                                         -2-